Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ RCE of  1/14/2022 has been considered and entered in the record. Claims 1-6, 8 and 13-17 are under consideration. The following new rejections is made in view of Applicants’ amendments. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2019/0355629) in view of Sakaguchi (US 2013/0224954), Akihito et al (JP 2018067736, text and image provided) and Danno (CN 107916449, text and image provided) .
	With respect to Claim 1, Kimura discloses a method for manufacturing a SiC epitaxial wafer, comprising : an observation step  (Figure 10, S3) of observing a principal surface of a SiC substrate and identifying the presence or absence of a scratch having a depth of a predetermined value or more;  a polishing step  (Figure 1, ReCMP treatment)  of polishing the  principal surface of the SiC substrate when it is identified that there is a scratch; and a layer forming step (Figure 1, S6 and corresponding text) of forming a SiC epitaxial layer on the principal surface of the SiC substrate. See Figures 1 and 10 and corresponding text (paragraphs 17-18 and 27-28).  With respect to the limitation, the predetermined value is 4 microns, Kimura et al disclose a reCMP when the depths of scratches are as small as 10 nm.  The present Claims require  the “identifying the presence or absence”, and predetermined value of 4 microns or more. Therefore one who would be identifying  the presence or absence of scratches whose height is 10 nm or more would  also be identifying the presence or absence of scratches  is 4 microns or more. Moreover, Kimura disclose the scratch is the starting point of formation of triangular defects when an SiC epitaxial layer is formed. See paragraphs 19-20.

 Sakaguchi discloses a method for manufacturing a SiC epitaxial wafer (paragraph 9, 14 and 50-53), comprising : an observation step (Figure 1, S30) of observing a principal surface of a SiC substrate and identifying the presence or absence of a scratch  (paragraph 39) having a depth of a predetermined value or more; a protrusion (paragraph 39, irregularity )having a height of a predetermined value or more, or a foreign object having a height of a predetermined value or more (paragraphs 39 and  49-57) , a polishing step  (Figure 1, S15) of polishing the  principal surface of the SiC substrate when it is identified that there is a scratch, the protrusion or a foreign object (paragraphs 58-50); and a layer forming step of forming a SiC epitaxial layer on the principal surface of the SiC substrate (paragraphs 9, 14 and 50-53). See Figure 1 and corresponding text, especially paragraphs 37-65. With respect to the limitation “the predetermined value is 4 microns” Sakaguchi discloses the method for manufacturing a SiC epitaxial wafer, wherein the predetermined value is 4 microns for adhered particles. See paragraphs 51-52. The present Claims require  the “identifying the presence or absence” and predetermined value of 4 microns or more. Therefore one who would be identifying the presence or absence of particles whose height is 100 nm or more would  also be identifying the presence or absence of particles whose height is 4 microns or more.
	Akihito et al is relied upon to disclose dust is known to create triangular defects. See page 4 of text, lines 10-30. 

It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, that scratches, protrusions and foreign objects all  are the starting point of formation of triangular defects when an SiC epitaxial layer is formed,  as  Kimura, Sakaguchi, Akihito and Danno in combination disclose that uneven surfaces such as scratches, protrusions and foreign objects result in epitaxial defects, and triangular defects are a type of defect associated with epitaxially grown SiC substrates. Moreover, it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the observation, identifying and polishing steps of Kimura et al, to identify and remove polishing defects such as protrusions and foreign objects, for its known benefit in forming surfaces which have no triangular defects  as disclosed by the combined references. The removal of additional known defects besides scratches in the process of Kimura, for its known benefit of avoiding triangular defects would have been prima facie obvious to one of ordinary skill in the art. 

Furthermore, Kimura differs from the Claims at hand in that it does not explicitly disclose  the predetermined value is 4 microns.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at presently claimed scratch depth, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of nonobviousness exits. See In re Wertheim, 541 F2d 257, 191 USPQ 60 (CCPA 1976); In re Woodruff, 919 F 2d 1575; 16 USPQ 2d 1934 (Fed. Cir 1990). 

	With respect to Claim 3,  Kimura are relied upon as discussed above.
	However, none of the references explicitly disclose the SiC substrate is polished so that the chip yield is 90 % or more, as required by the Claims at hand. 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at a percentage yield of 90 % or more, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). In the present case, the optimization of the polishing step to yield a higher percentage of useable chips, would have been within the skill in the art as a matter of optimization. Using polishing conditions to obtain a higher yield is a matter of process engineering, within the skill of a practitioner in the art. With respect to Claim 3, and the limitation “the method for manufacturing a SiC epitaxial wafer according to Claim 1, wherein the polishing step, the principal surface of the SiC substrate is polished so that the chip yield is 90 % or more”, would have been obvious to one of ordinary skill in the art as a matter of optimization as discussed above. See Allen v Coe and In re Antonie, supra.

With respect to Claim 5, Kimura discloses further comprising a re-observation step  (Figure 10, S3 after ReCMP treatment) of observing the principal surface of the SiC substrate again after performing the re-cleaning step  (Figure 10, S2 after ReCMP step)  and observing the number  of scratches having a depth of a predetermined value or more, protrusions having a height of a predetermined value or more, or foreign objects having a height of a predetermined value or more.  See Figures 1 and 10 and corresponding text (paragraphs 17-18 and 27-28).   
With respect to Claim 6,  Kimura are relied upon as discussed above.
	However, none of the references explicitly disclose the SiC substrate is polished so that the chip yield is 90 % or more, as required by the Claims at hand. 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at a percentage yield of 90 % or more, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). In the present case, the optimization of the polishing step to yield a higher percentage of useable chips, would have been within the skill in the art as a matter of optimization. Using polishing conditions to obtain a higher yield is a matter of process engineering, within the skill of a practitioner in the art.	With respect to Claim 6, and the limitation “the method for manufacturing a SiC epitaxial wafer according to Claim 1, wherein the polishing step, the principal surface of the SiC substrate is polished so Allen v Coe and In re Antonie, supra.
	With respect to Claim 8, Kimura discloses “further comprising a preliminary observation step of specifying the rough position of the scratch, the protrusion , or the foreign object before the observation step”, as the process steps are repeated until “determined to be good article” (paragraph 27). One observation step can be labeled a preliminary one before one that follows.
	With respect to Claim 13, and the limitation “the scratch the protrusion and the foreign object are observed by a laser microscope”, Kimura discloses microscopes in paragraph 10. Official Notice is taken that laser microscopes are notoriously well known in the art.
	With respect to Claim 14, and the limitation “ the protrusion and the foreign object are observed by a laser microscope”, Kimura discloses microscopes in paragraph 10. Official Notice is taken that laser microscopes are notoriously well known in the art.
With respect to Claim 15, and the limitation “the minimum value of the protrusion in the lateral direction is 4 microns or more and 20 microns or less, and the minimum value of the foreign object in the lateral direction is 4 microns or more and 20 microns or less”, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of nonobviousness exits. See In re Wertheim, 541 F2d 257, 191 USPQ 60 (CCPA 1976); In re Woodruff, 919 F 2d 1575; 16 USPQ 2d 1934 (Fed. Cir 1990). 
With respect to Claim 16, and the limitation “the minimum value of the protrusion in the lateral direction is 4 microns or more and 20 microns or less, and the minimum value of the foreign object in the lateral direction is 4 microns or more and 20 microns or less”, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of nonobviousness exits. See In re Wertheim, 541 F2d 257, 191 USPQ 60 (CCPA 1976); In re Woodruff, 919 F 2d 1575; 16 USPQ 2d 1934 (Fed. Cir 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
February 25, 2022
/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812